Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-14-00192-CV

            IN THE INTEREST OF S.L., J.L., G.L., G.S., A.S., C.S., and M.K., Children

                     From the 45th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-PA-01014
                        Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: September 3, 2014

AFFIRMED

           This is an appeal from the trial court’s termination of appellant’s parental rights.

Appellant’s court-appointed attorney filed a brief containing a professional evaluation of the

record and demonstrating that there are no arguable grounds to be advanced. Counsel concludes

that the appeal is without merit. The brief meets the requirements of Anders v. California, 386
U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at * 4 (Tex. App.—

San Antonio May 21, 2003, no pet.) (applying Anders procedure in appeal from termination of

parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept. 10, 2003, no

pet.) (mem. op.). Counsel provided appellant with a copy of the brief. Appellant was provided

with a copy of the record and advised of his right to file a pro se brief. Appellant has not filed a

brief.
                                                                                 04-14-00192-CV


       After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. We GRANT counsel’s motion to

withdraw. Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns v.

State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).


                                               Sandee Bryan Marion, Justice




                                              -2-